Citation Nr: 0937624	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-40 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for L4-L5 disc protrusion with foraminal stenosis left side 
and left L5-S1 disc protrusion with foraminal stenosis right 
side, prior to June 14, 2005.

2.  Entitlement to a rating in excess of 40 percent for L4-L5 
disc protrusion with foraminal stenosis left side and left 
L5-S1 disc protrusion with foraminal stenosis right side, 
from June 14, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 
1995.  He also had reserve service.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision in which the RO in St. 
Petersburg, Florida, inter alia, granted service connection 
for lumbar strain and assigned an initial rating of 
20 percent, effective February 27, 2003.  In September 2004, 
the Veteran filed a notice of disagreement (NOD) with the 
assigned disability rating.  A statement of the case (SOC) 
was issued in October 2004, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2004.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in San Juan, 
Puerto Rico, which has certified the case for appellate 
review.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for low 
back strain, the Board characterized this claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  Moreover, although the RO has granted a higher 
rating of 40 percent during the pendency of the appeal, 
effective February 27, 2003, inasmuch as higher ratings for 
this disability are available, and the Veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim for a higher rating remains viable on appeal.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In his substantive appeal, the Veteran requested a hearing 
before a Decision Review Officer (DRO) at the RO.  He was 
scheduled for a DRO hearing; however, in correspondence 
received in June 2005, the Veteran cancelled his hearing 
request.  

In February 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

In March 2008, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing the requested development, 
the AMC continued the denial of the claim (as reflected in a 
June 2008 supplemental SOC (SSOC)) and returned the matters 
on appeal to the Board for further consideration.

The Board notes that, while the Veteran previously was 
represented by Disabled American Veterans, in August 2004, 
the Veteran granted a power-of-attorney in favor of Vietnam 
Veterans of America with regard to the claims on appeal.  The 
Veteran's current representative has submitted argument on 
his behalf.

The Board's decision addressing the claim for a higher rating 
prior to June 14, 2005 is set forth below.  The claim for a 
higher rating from June 14, 2005 is addressed in the remand 
following the order; that matter is being remanded to the RO, 
via the AMC.  VA will notify the Veteran when further action, 
on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter herein decided have been accomplished.  

2.  For the period from the February 27, 2003 effective date 
of the grant of service connection through September 25, 
2003, the Veteran's low back disability was manifested by 
pain and limitation of motion; the pertinent evidence for 
this time frame does not show residuals of vertebral 
fracture, ankylosis of the lumbar or entire spine, separately 
ratable neurological manifestations of back disability, or 
6 weeks of bed rest prescribed by a physician during a 12-
month period.

3.  For the period from September 26, 2003 to June 14, 2005, 
the Veteran's low back disability was manifested by pain, 
muscle spasm and limitation of motion; the pertinent evidence 
for this time frame does not show ankylosis of the 
thoracolumbar or entire spine, separately ratable 
neurological manifestations of back disability, or 6 weeks of 
bed rest prescribed by a physician during a 12-month period.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for L4-L5 disc protrusion with foraminal stenosis left side 
and left L5-S1 disc protrusion with foraminal stenosis right 
side, prior to June 14, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5285, 
5286, 5289, 5293 (as in effect from September 23, 2002 to 
September 25, 2003); General Rating Formula for Diseases and 
Injuries of the Spine (for renumbered DCs 5237-5243) and 
Formula for Rating Intervertebral Disc Syndrome (IVDS) Based 
on Incapacitating Episodes (DC 5243) (as in effect since 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In a May 2008 post-rating letter, the AMC provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate the claim for a higher rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
letter included the pertinent rating criteria for evaluating 
disabilities of the spine.  After issuance of the May 2008 
letter, and opportunity for the Veteran to respond, the June 
2008 SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of November 
2003 and June 2005 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's February 2008 Board hearing, along with various 
written statements provided by the Veteran, and by his former 
and current representative, on his behalf.  The Board also 
finds that no additional RO action to further develop the 
record on the matter herein decided is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

Under the provisions of former DC 5293-as in effect from the 
February 27, 2003 effective date of the grant of service 
connection through September 25, 2003-IVDS (preoperatively 
or postoperatively) was evaluated by one of two methods:  
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  


Effective September 26, 2003, the portion of the rating 
schedule for evaluating disabilities of the spine was 
revised.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243).  As of 
September 26, 2003, there are now three ways of evaluating 
disc disease:  under a new General Rating Formula for 
Diseases and Injuries of the Spine (applicable to all 
disabilities of the spine); by combining the separate ratings 
for orthopedic and neurological manifestations (as indicated 
above); or on the basis of incapacitating episodes (also as 
indicated above, but now, via a Formula for Rating IVDS on 
this basis).  

As there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the February 2004 rating decision reflects RO 
consideration of the claim under both the former criteria and 
revised applicable criteria.  Therefore, there is no due 
process bar to the Board doing likewise, as appropriate.

At the outset, the Board notes that the Veteran was 
previously denied service connection for peripheral 
neuropathy, and the medical evidence pertinent to both 
periods under consideration does not reflect any neurological 
manifestation(s) warranting any separate rating(s).

A.  Period prior to September 26, 2003

Under the version of Diagnostic 5293 in effect in February 
2003, disability was determined by the number of 
incapacitating episodes during the past 12 months, with a 
10 percent rating for at least 1 week but less than 2 weeks; 
a 20 percent rating for at least 2 weeks but less than 
4 weeks; a 40 percent rating for at least 4 weeks but less 
than 6 weeks; and a 60 percent rating with at least 6 weeks.  
Id.  For purposes of evaluation under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Id. at Note (1).   

Private chiropractic records from 2003 show that the Veteran 
was being treated for low back pain.  A February 2003 
chiropractic note shows flexion of the dorso-lumbar spine to 
85 degrees.  Reflexes were +2.  The Veteran reported that he 
had severe lower back pain that comes and goes once a week 
and lasts about 5 to 7 minutes. 

The Board also finds that no higher rating is assignable 
under any other potentially applicable diagnostic code in 
effect prior to September 26, 2003.  A rating in excess of 
40 percent was assignable only for ankylosis of the spine or 
certain residuals of a fractured vertebra.  See 38 C.F.R. 
§ 4.71a, former DCs 5285, 5286, 5289 (2003).  Here, however, 
there is no indication that the Veteran ever had a vertebral 
fracture and no residuals of such are shown in the evidence 
of record.  Likewise, as the chiropractic records clearly 
reflect that the Veteran had flexion of his lumbar spine, 
ankylosis is not shown.  As explained below, while the 
Veteran has reported having been prescribed bed rest, bed 
rest prescribed by a physician with treatment by a physician 
for 6 weeks during a 12-month period is not shown.  

Thus, a higher schedular rating is not warranted based on the 
applicable criteria in effect prior to September 26, 2003.  

B. Period from September 26, 2003 to June 14, 2005

Under the General Rating Formula, a rating of 40 percent is 
warranted where forward flexion of the thoracolumbar spine is 
30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

Considering the pertinent evidence in light of the pertinent 
legal authority, the Board finds that a rating greater than 
40 percent for the Veteran's low back disability, during the 
period under consideration, is not warranted.     

The Veteran was afforded a VA spine examination in November 
2003.  He reported having intermittent low back pain.  He 
also complained of stiffness and burning which could last for 
weeks at a time.  He stated that the low back pain on the 
left side usually radiated to the buttocks, and he complained 
of occasional tingling sensation of his feet.  The Veteran 
stated that he had had various episodes where he could not 
walk at all due to low back pain and also that he had had 
complete bed rest prescribed for up to at least 15 days 
during the past couple of years.  The examiner commented that 
the Veteran was independent in activities of daily living and 
occasionally needed help to dress lowers whenever he had 
exacerbation of low back pain.  It was noted that the Veteran 
was unemployed and retired from the Army.  

Examination revealed forward flexion of the thoracolumbar 
spine to 75 degrees, with pain beginning at 75 degrees.  
There was increased pain with repetitive flexion.  The 
Veteran also had spasms and tenderness.  Spinal contour was 
preserved and gait was normal.  When asked about postural 
deformities, including ankylosis, the examiner responded that 
there were none.  Sensory examination was intact, motor 
examination showed strength 5/5 and reflexes were +2.  There 
was no loss of height of the vertebral body.

In July 2004, the Veteran reported to a VA emergency room 
complaining of lower back pain for the past 3 weeks.  He 
described pain as moderate to severe, constant, worsening 
upon prolonged standing and walking.  The pain began after 
carrying a large television set.  Physical examination 
revealed the Veteran was walking in a tilted fashion.  He had 
paravertebral muscle spasm in the lumbosacral area (left 
side).  Review of recent lumbosacral spine X-ray confirmed 
straightening of the lumbosacral spine consistent with muscle 
spasm.  

In May 2005, the Veteran complained of intermittent low back 
pain for the past year.  He also reported a numbness 
sensation on buttocks as well as in the scrotal area.  At 
that time, the Veteran ambulated without assistive devices.  
He had mild lumbar scoliosis and tenderness to palpation.  
Range of motion was diminished.  Strength in the left lower 
extremity was decreased at 4/5.  Sensation was also decreased 
on the left side.  Deep tendon reflexes were +2.  

The Veteran was afforded another VA examination in June 2005.  
At that time, he complained of increased intensity of low 
back pain.  He also reported that the pain radiated to his 
left lower extremity and that he had numbness of feet.  The 
Veteran described decreased ambulation secondary to low back 
pain.  He also stated that occasionally the left lower 
extremity gives way.  There was no history of falls.  He 
needed assistance to bathe and dress lowers.  Physical 
examination revealed a listing towards the right side.  
Forward flexion of the thoracolumbar spine was to 24 degrees, 
with pain beginning at 24 degrees.  Pain limited flexion to 
24 degrees and the range of motion was not additionally 
limited by fatigue, weakness or lack of endurance.  Severe 
muscle spasm was present.  There was also a listing towards 
the left, which the examiner stated was not caused by muscle 
spasm.  When asked about postural abnormalities, including 
ankylosis, the examiner only noted the listing towards the 
left.  Sensory examination was intact, motor examination 
revealed normal muscle tone in the lower extremities with 5/5 
strength except left L5, which was 4.5/5.  Reflexes were +2.  
There was no loss of height of the vertebral body.

Under the General Rating Formula, a rating in excess of 40 
percent for low back is assignable only for favorable 
ankylosis of the thoracolumbar or entire spine, which is not 
shown here.  While , during the period in question, the 
Veteran certainly had limited motion in his lumbar spine, he 
was able to accomplish some movement, nonetheless.   Hence, 
no actual ankylosis was shown.  

The Board points out that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the period in question, pain was shown; however, not 
to such a degree as to effectively result in ankylosis-that 
is, create the functional equivalent of ankylosis.  The most 
limited forward flexion shown was on June 2005 VA 
examination.  At that time, the examiner stated that forward 
flexion was limited to 24 degrees by pain, but not 
additionally limited by fatigue, weakness or lack of 
endurance.  The Board also points out the language preceding 
the rating criteria under the General Rating Formula 
indicates that the criteria are to be applied with or without 
symptoms such as pain.

The record during this time frame also reflects no basis for 
assignment of a higher rating if the Veteran's disability was 
rated on the basis of incapacitating episodes.  The Board 
notes that, during his November 2003 examination, the Veteran 
relayed that he has had complete bed rest prescribed for up 
to at least 15 days during the past couple of years.  Such 
treatment at the direction of a physician is not shown in the 
medical records.  However, even if the Board were to accept 
the Veteran's statement regarding bed rest and it's duration 
as evidence of bed rest prescribed by a physician with 
treatment by a physician (the report of the Veteran's 
statement does not reflect who prescribed bed rest), 15 days 
of bed rest in 12 months-let alone 15 days spread out over a 
couple of years-would not result in a higher rating.  Under 
the applicable rating formula, a 60 percent rating for IVDS 
based on incapacitating episodes requires 6 weeks of bed rest 
over the last 12 months.  Six weeks of bed rest prescribed by 
a physician over a 12 month period is not shown.  

For these reasons, a rating in excess of 40 percent for 
service-connected low back disability under the applicable 
schedular criteria, for the period from September 26, 2003 to 
June 14, 2005, is not warranted.  


C. Both Periods

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point prior 
to June 14, 2005, the Veteran's service-connected low back 
disability has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the October 2004 SOC).  

In this regard, the Board notes that the disability was 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the 40 percent rating 
assigned).  Although the record reflects that the Veteran is 
retired, there is no showing that his low back disability 
resulted in marked interference with employment when he was 
working.  In February 2008, the Veteran testified that he was 
attending school as part of the VA Vocational Rehabilitation 
Program, focusing on education.  There also is no evidence 
that, prior to June 14, 2005, the Veteran's low back 
disability necessitated frequent periods of hospitalization, 
or otherwise rendered inadequate the regular schedular 
standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  See also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the service-connected low back 
disability during the period under consideration, pursuant to 
Fenderson, and that the claim for a higher rating, prior to 
June 14, 2005, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating for the period in question, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

A rating in excess of 40 percent for L4-L5 disc protrusion 
with foraminal stenosis left side and left L5-S1 disc 
protrusion with foraminal stenosis right side, prior to June 
14, 2005, is denied.


REMAND

Unfortunately the Board finds that further RO action on the 
matter remaining on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
this matter.  

In July 2009, the Veteran submitted authorization so that VA 
could obtain private treatment records from Dr. Juan Deniz 
who the Veteran relayed had provided treatment for his low 
back from March 2008 to the present.  The Veteran also 
indicated that he was scheduled for a medical evaluation with 
Dr. Deniz.  At this point, records from Dr. Deniz have not 
been requested.  Hence, the RO should obtain any records of 
treatment for low back disability, from Dr. Deniz, since 
March 2008, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records not in the 
custody of a Federal department or agency.

The record also reflects that there may be outstanding VA 
medical records which may be pertinent to the claim remaining 
on appeal.  In this regard, the Veteran has been receiving 
treatment for his low back at the VA Medical Center (VAMC) in 
San Juan, Puerto Rico.  During his hearing, the Veteran 
testified that he received regular treatment at the VAMC.  
While the claims file currently includes treatment records 
dated to June 16, 2008, more recent treatment records may now 
be available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
records of treatment for low back disability, from the VAMC 
in San Juan, Puerto Rico, since June 2008, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

Finally, the Board notes that, in an August 2009 Informal 
Hearing Presentation, the Veteran's representative stated 
that the Veteran had indicated that he was unable to perform 
any type of work, presumably due to his service-connected 
lumbar strain.  The representative indicated that that VA 
should consider a claim for a total rating based on 
individual unemployability (TDIU).  On remand, the RO should 
take appropriate action on the recently-raised TDIU claim.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the matter remaining appeal 
(to including arranging for further examination, if 
warranted).  The RO's adjudication of the remaining claim for 
increase should include consideration of whether staged 
rating of the back disability for the period since June 14, 
2005, pursuant to Fenderson (cited to above) is warranted 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should take appropriate action 
on the Veteran's claim for a TDIU.

2.  The RO should obtain from the VAMC in 
San Juan, Puerto Rico all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran's service-
connected low back disability (dated from 
June 2008 to the present).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

3.  The RO should assist the Veteran in 
obtaining relevant records from Dr. Juan 
Deniz, from March 2008 to the present, 
following the current procedures set forth 
in 38 C.F.R. § 3.159 (c) as regards 
requests for records not in the custody of 
a Federal department or agency.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
matter of a higher rating for service-
connected low back disability since claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

5.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted (to include 
further examination, if warranted) the RO 
should readjudicate the claim for higher 
rating for the service-connected low back 
disability, from June 14, 2005, in light of 
all pertinent evidence and legal authority.  
In adjudicating the claim remaining on 
appeal, the RO should consider whether 
staged rating of the disability for the 
period in question, pursuant to Fenderson  
(cited to above) is warranted.  

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
an appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


